This rehearing was granted primarily because of the allegations of defendant in its supplemental motion therefor that:
"It now shows that since filing its said motion for a rehearing it has obtained information which it accepts as reliable showing that the claim of plaintiff, appellee, against J.G. Scaife, which necessarily formed the basis of this suit, has been repaid and if so, then under no circumstances should plaintiff be awarded any judgment whatever against defendant, appellant, in this cause."
And further that:
"* * * The facts and circumstances as hereinabove set forth indicate that the claim of plaintiff against the said Scaife has been repaid, in which event their right to contest your appearer's right to the funds involved in this suit have terminated, and if a rehearing is granted herein your appearer will thereby be afforded an opportunity to make a full and thorough investigation of this question which will require some considerable time to make."
Attached to the pleading was a letter from plaintiff addressed to J.G. Scaife reciting that the unpaid total balance due on his loan was the sum of ninety-two cents. This letter was later repudiated by plaintiff through a telegram to its attorneys which was filed here.
Our thought was that if the loan had been repaid, as alleged, a grave injustice would be perpetrated on defendant by permitting the judgment appealed from to become final, and, accordingly, the requested rehearing was granted on January 28, 1938, for the purpose of allowing the suggested investigation to be made. We had in mind the remanding of the cause for the introduction of evidence relating to the question of payment on defendant's making adequate showing with reference to that matter. Since that time, however, we have been favored with nothing to warrant our taking the action. In fact, during oral argument defense counsel stated that he had been unable to obtain the necessary proof.
The various points listed in the original motion for the rehearing, and discussed in the brief in support thereof, have been given thorough consideration, but our conclusion heretofore reached remains unchanged.
Accordingly, the former judgment of this court is now reinstated and made final.